MEMORANDUM **
Reynaldo Gonzalez Guido, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion by denying the motion to reopen because, *644contrary to Gonzalez Guido’s contention, the BIA considered the evidence Gonzalez Guido submitted, including evidence regarding his son’s recent difficulties in school and emotional problems, and acted within its broad discretion in determining that it did not constitute prima facie evidence of hardship. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.